Title: From George Washington to Brigadier General William Smallwood, 1 March 1778
From: Washington, George
To: Smallwood, William



Dear Sir,
Head Q⟨ua⟩rters, Valley Forge 1st Mar⟨ch⟩ 1778.

Yours of the 27th ulto was delivered to me by Express and that of the 28th by Colo. proctor, who saw the British Ships and Craft on their return, they had passed Marcus Hook. He says it was reported that they had burnt Salem, he does not know the truth of this, but he saw a great smoke in that quarter.
When I heard last from Genl Wayne he was at Haddenfield, and I hope will return safe with his detatchment and the Cattle he has collected.
In mine of the 25th Feby you will find directions about the officers Wives taken in the Brig Symetry. I shall be glad to know whether you have ever found the physical Manuscripts that were on board that Vessel as the Gentleman to whom they belong has wrote to me again concerning them. I am Dear Sir, &c.
